 

Exhibit 10.1

 



FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), with an effective date of March 23, 2016, is by and among the
Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as the agent for the Lenders (in such capacity, "Agent"), MDC
PARTNERS INC., a Canadian corporation ("Parent"), Maxxcom Inc., a Delaware
corporation ("Borrower"), and each of the Subsidiaries of Parent identified on
the signature pages hereof (together with Parent and Borrower, the "Loan
Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of March
20, 2013 (as amended, modified or supplemented from time to time, the "Credit
Agreement"); and

 

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify the
Credit Agreement as provided herein, subject to the terms and provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.                  Defined Terms. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.                  Amendments to Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 4 below and in reliance upon the
representations and warranties of the Loan Parties set forth in Section 5 below,
the Credit Agreement is hereby amended as follows:

 

 

(a)                Section 2.1(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

"(d) Notwithstanding anything contained in the Loan Documents to the contrary,
Revolver Usage shall at no time exceed either (a) the maximum amount permitted
to be outstanding under Section 3.8(b)(3) of the Senior Unsecured Trust
Indenture (or, after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the corresponding section of the Permitted Refinancing Senior
Unsecured Trust Indenture) or (b) the maximum amount permitted to be secured
under clauses (10) and (27) of the definition of "Permitted Liens" set forth in
the Senior Unsecured Trust Indenture (or, after the consummation of any
Permitted Senior Unsecured Debt Refinancing, the corresponding clauses of the
definition of "Permitted Liens" set forth in the Permitted Refinancing Senior
Unsecured Trust Indenture), in each case as such provisions of the Senior
Unsecured Trust Indenture or the Permitted Refinancing Senior Unsecured Trust
Indenture may be amended, modified, waived or supplemented from time to time in
accordance with the terms thereof."

 



 

 

 



(b)               Section 3.2(c) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

"(c) if any request in a calendar month for such extension of credit would cause
Revolver Usage to exceed $300,000,000, Borrower shall have delivered to Agent
during such month and prior to such requested extension of credit the
Certificate re Consolidated EBITDA Calculation for the most recently ended four
fiscal quarter period for which financial statements are available to Parent,
certifying as to the maximum amount of Revolver Usage that may be outstanding
during such month that will not cause the Obligations to breach Sections 3.8 or
3.14 of the Senior Unsecured Trust Indenture (or, after the consummation of any
Permitted Senior Unsecured Debt Refinancing, the corresponding sections of the
Permitted Refinancing Senior Unsecured Trust Indenture)."

 

(c)                Section 6.7(b) of the Credit Agreement is hereby amended by
deleting the reference to "$800,000,000" contained therein and inserting
"$925,000,000" in lieu thereof.

 

(d)               The definition of "Existing Senior Unsecured Trust Indenture"
contained in Schedule 1.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

""Existing Senior Unsecured Trust Indenture" means that certain Indenture dated
as of March 20, 2013 among Parent, the "Note Guarantors" party thereto and The
Bank of New York Mellon, as trustee, as heretofore amended, modified or
supplemented."

 

(e)                Clause (p) of the definition of "Permitted Indebtedness"
contained in Schedule 1.1 of the Credit Agreement is hereby amended by (i)
deleting the reference to "$550,000,000 contained herein and inserting
"$900,000,000" in lieu thereof, and (ii) deleting the reference to
"$800,000,000" contained therein and inserting "$925,000,000" in lieu thereof.

 

(f)                The definition of "Permitted Refinancing Senior Unsecured
Trust Indenture" contained in Schedule 1.1 of the Credit Agreement is hereby
amended by deleting the reference to "$800,000,000" contained therein and
inserting "$925,000,000" in lieu thereof.

 

(g)               The definition of "Senior Unsecured Debt" contained in
Schedule 1.1 of the Credit Agreement is hereby amended by (i) deleting the
reference to "$550,000,000 contained therein and inserting "$900,000,000" in
lieu thereof, and (ii) deleting the reference to "$800,000,000" contained
therein and inserting "$925,000,000" in lieu thereof.

 

(h)               The definition of "Senior Unsecured Trust Indenture" contained
in Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

"Senior Unsecured Trust Indenture" means that certain Indenture dated as of
March 23, 2016 among Parent, the "Note Guarantors" party thereto and The Bank of
New York Mellon, as trustee, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

3.                  Ratification; Other Acknowledgments. This Amendment, subject
to satisfaction of the conditions provided below, shall constitute an amendment
to the Credit Agreement and all of the other Loan Documents as appropriate to
express the agreements contained herein. The Credit Agreement (other than as
amended by this Amendment) and the other Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms. Each Loan
Party hereby ratifies, affirms, acknowledges and agrees that the Credit
Agreement and the other Loan Documents represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan Document. Each
Loan Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. The
Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by the Loan Parties in all respects.

 



 -2- 

 

 

 

4.                  Conditions to Effectiveness. This Amendment shall become
effective as of the date hereof and upon the satisfaction of the following
conditions precedent:

 

(a)                Agent shall have received a fully executed copy of this
Amendment;

 

(b)               Agent shall have received resolutions of each Loan Party's
Board of Directors authorizing such Loan Party's execution, delivery, and
performance of this Amendment and the Senior Unsecured Debt Documents (as such
term is defined after giving effect to this Amendment) in form and substance
satisfactory to Agent;

 

(c)                Agent shall have received fully executed copies of the Senior
Unsecured Debt Documents (as such term is defined after giving effect to this
Amendment), including all schedules and exhibits thereto, in form and substance
satisfactory to Agent, together with a certification that such copies are true,
complete and correct,

 

(d)               Agent shall have received evidence that Senior Unsecured Debt
(as such term is defined after giving effect to this Amendment) in the principal
amount of $900,000,000 shall have been funded;

 

(e)                Agent shall have received evidence, in form and substance
satisfactory to Agent, that the Existing Senior Unsecured Debt (as such term is
defined after giving effect to this Amendment) has been paid in full and all
obligations under the Existing Senior Unsecured Debt Documents (as such term is
defined after giving effect to this Amendment) have been terminated;

 

(f)                Borrower shall have paid all reasonable and documented costs
and expenses (including reasonable attorneys fees) incurred by Agent and all
fees due and owing; and

 

(g)               No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

5.                  Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders, after giving effect to this Amendment:

 

(a)                All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 



 -3- 

 

 

 

(b)               (i) the execution, delivery and performance of each of the
Senior Unsecured Debt Documents has been duly authorized by all necessary action
on the part of each Loan Party party thereto, (ii) each Senior Unsecured Debt
Document is the legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms, in
each case, except (x) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors' rights and (y) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought, (iii) the Loan Parties are not in default in the performance or
compliance with any provisions thereof and (iv) all representations and
warranties made by the Loan Parties in the Senior Unsecured Debt Documents and
in the certificates delivered in connection therewith are true and correct in
all material respects;

 

(c)                No Default or Event of Default has occurred and is
continuing;

 

(d)               The execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of such Loan
Party; and

 

(e)                This Amendment has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally.

 

6.                  Miscellaneous.

 

(a)                Expenses. Borrower agrees to pay on demand all costs and
expenses of Agent (including the reasonable fees and expenses of outside counsel
for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.

 

(b)               Governing Law. This Amendment shall be a contract made under
and governed by the internal laws of the State of New York.

 

(c)                Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Receipt by telecopy or electronic mail of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 



 -4- 

 

 

 

(d)               References. Any references in the Credit Agreement to "this
Agreement", and any references to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

(e)                Loan Document. This Amendment shall constitute a "Loan
Document" as defined in the Credit Agreement.

 

(f)                No Waiver of Rights. Except as expressly set forth herein,
the terms and provisions set forth in this Amendment shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement, and shall not be deemed to waive or modify any rights of Agent
or the Lenders.

 

7.                  Release.

 

(a)                In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b)               Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)                Each Loan Party agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

 

[Signature Page Follows]

 



 -5- 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 



MDC PARTNERS INC., a federal company
organized under the laws of Canada

 

 

By:  /s/ David Doft

Name: David Doft

Title: Authorized Signatory

 

By:  /s/ Mitchell Gendel

Name: Mitchell Gendel

Title: Authorized Signatory

 

 

MAXXCOM INC.,
a Delaware corporation

 

 

By:  /s/ David Doft

Name: David Doft

Title: Authorized Signatory

 

By:  /s/ Mitchell Gendel

Name: Mitchell Gendel

Title: Authorized Signatory 

 









 

 







 



6 DEGREES INTEGRATED COMMUNICATIONS CORP

 

72ANDSUNNY PARTNERS, LLC

 

ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc.)

 

ALBION BRAND COMMUNICATION LIMITED

 

ALLISON & PARTNERS LLC

 

ANOMALY PARTNERS LLC

 

ANOMALY INC.

 

ATTENTION PARTNERS LLC

 

BOOM MARKETING INC.

 

BRUCE MAU DESIGN INC.

 

BRUCE MAU DESIGN (USA) LLC

 

BRUCE MAU HOLDINGS LTD.

 

BRYAN MILLS IRADESSO CORP.

 

CAPITAL C PARTNERS GP INC.

 

CAPITAL C PARTNERS LP



By: Capital C Partners GP Inc.

Its general partner

 

COLLE & MCVOY LLC

 

CONCENTRIC PARTNERS LLC

 

CRISPIN PORTER & BOGUSKY EUROPE AB

 

CRISPIN PORTER & BOGUSKY LIMITED

 

CRISPIN PORTER & BOGUSKY LLC

 

DONER PARTNERS LLC

 

DOTGLU LLC

 

HELLO DESIGN, LLC



 







 

 



 



HL GROUP PARTNERS LLC

 

HPR PARTNERS, LLC

 

INTEGRATED MEDIA SOLUTIONS PARTNERS LLC

 

KBP HOLDINGS LLC

 

KBS+P ATLANTA LLC (formerly known as

 Fletcher Martin LLC)

 

KBS+P CANADA LP KBS+P CANADA SEC



By: MDC Canada GP Inc.



Its general partner

 

KENNA COMMUNICATIONS GP INC.

 

KENNA COMMUNICATIONS LP



By: Kenna Communications GP Inc.



Its general partner

 

KINGSDALE PARTNERS LP



By: MDC Kingsdale GP Inc.



Its general partner

 

KIRSHENBAUM BOND SENECAL & PARTNERS LLC

 (formerly known as Kirshenbaum Bond & Partners LLC)

 

KIRSHENBAUM BOND & PARTNERS WEST LLC

 

KWITTKEN PR LLC

 

LAIRD + PARTNERS NEW YORK LLC

 

LBN PARTNERS LLC

 

LEGEND PR PARTNERS LLC

 

LUNTZ GLOBAL PARTNERS LLC

 

MAXXCOM GLOBAL MEDIA LLC

 

MAXXCOM (USA) FINANCE COMPANY

 

MAXXCOM (USA) HOLDINGS INC.

 

MDC ACQUISITION INC.

 



 

 



 



MDC CANADA GP INC.

 

MDC CORPORATE (US) INC.

 

MDC EUROPE LIMITED

 

MDC INNOVATION PARTNERS LLC

 (d/b/a Spies & Assassins)

 

MDC KINGSDALE GP, INC.

 

MDC PARTNERS UK HOLDINGS LIMITED

 

MDC TRAVEL, INC.

 

MONO ADVERTISING, LLC

 





NEW TEAM LLC

 

NORTHSTAR MANAGEMENT HOLDCO INC.

 

NORTHSTAR RESEARCH GP LLC

 

NORTHSTAR RESEARCH HOLDINGS CANADA INC.

 

NORTHSTAR RESEARCH HOLDINGS USA LP

 

NORTHSTAR RESEARCH PARTNERS INC.

 

NORTHSTAR RESEARCH PARTNERS (USA) LLC

 

OUTERACTIVE, LLC

 

PLUS PRODUCTIONS, LLC

 







PULSE MARKETING, LLC

 

REDSCOUT LLC

 

RELEVENT PARTNERS LLC

 

RJ PALMER PARTNERS LLC

 

SKINNY NYC LLC

 

SLOANE & COMPANY LLC

 

SOURCE MARKETING LLC

 



 

 



 

 









STUDIO PICA INC.

 

TARGETCAST LLC

 

TARGETCOM LLC

 

TC ACQUISITION INC.

 

THE ARSENAL LLC (formerly known as Team

  Holdings LLC)

 

THE PATH WORLDWIDE LIMITED

 

TRACK 21 LLC

 

TRADE X PARTNERS LLC

 

TRAPEZE MEDIA LIMITED

 

UNION ADVERTISING CANADA LP



By: MDC Canada GP Inc.



Its general partner

 

UNIQUE INFLUENCE PARTNERS LLC

 

VARICK MEDIA MANAGEMENT LLC

 

VERITAS COMMUNICATIONS INC.

 

VITRO PARTNERS LLC

 

VITROROBERTSON LLC

 

X CONNECTIONS INC.

 

YAMAMOTO MOSS MACKENZIE, INC.

 

Y MEDIA LABS LLC

 

ZYMAN GROUP, LLC

 





Each by: /s/ David Doft

Name:  David Doft

Title: Authorized Signatory

 

Each by: /s/ Mitchell Gendel

Name: Mitchell Gendel

Title: Authorized Signatory 

 









 

 



 

 



WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC, as

Agent and as a Lender

 

 

By:  /s/ Jason Shanahan

Name: Jason Shanahan

Title: Vice President

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:  /s/ Devin Roccisano

Name: Devin Roccisano

Title: Vice President

 

 

BANK OF MONTREAL, as a Lender

 

 

By:  /s/ Christina Boyle

Name: Christina Boyle

Title: Managing Director

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

By:  /s/ Jerry Li

Name: Jerry Li

Title: Authorized Signatory

 



 

 

  





CITIZENS BANK, NATIONAL ASSOCIATION,

 as a Lender

 

 

By:  /s/ Barrett D. Bencivenga

Name: Barrett D. Bencivenga

Title: Senior Vice President

 





 



